                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2     0
                                                                                       /5 /Z-
 DAVID FELDMAN on behalf of himself and
 all others similarly situated,

                             Plaintiff,

                        V.                                      No. 18-CV-6004 (RA)

 UTZ QUALITY FOODS, LLC; GOOD                                           ORDER
 HEAL TH NATURAL PRODUCTS, INC.;
 GOOD HEAL TH NATURAL PRODUCTS,
 LLC; PAT POSTS 1-10 and ABC CORPS. 1-
 10,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       The Court is in receipt of Defendant's letter, dated January 21, 2020, informing the Court

of the California Superior Court's January 14, 2020 final approval of the nationwide class action

settlement in Tran et al. v. Good Health Natural Products, Inc., Case Nos. BC561427, BC588986.

Dkt. 40. As part of its final approval of the nationwide settlement, the California Superior Court

expressly found that "the manner of dissemination and content of the Long-Form/Publication Class

Notice" was the "best notice practicable under the circumstances," was "reasonably calculated,

under the circumstances, to apprise Settlement Class Members of the pendency of the lawsuits and

of their right to object to or to exclude themselves from the proposed Settlement," was "reasonable

and constitute[d] due, adequate, and sufficient notice to all persons entitled to receive notice," and

was in "full compliance with the United States Constitution ... and the requirements of due

process." Dkt. 40-1 ,-i 8. The California Superior Court also found that there were no objections

and no opt-outs to the nationwide settlement, and that therefore, all class members were bound by
the settlement agreement, including the release contained in the agreement. See id.           ,r,r   9-12.

Although Plaintiff argues that he did not receive class notice, see Dkt. 41, he does not-and indeed,

cannot-argue that he was unaware of the nationwide settlement or the process for opting out. See

Dkt. 34-1 ,r 12; see also Dkts. 34, 36, 37. In fact, this Court previously recognized that the deadline

for requesting exclusion for the nationwide settlement class was July 5, 2019, and advised Plaintiff

that ifhe did not inform the Court of his request to opt out of the nationwide settlement, including

by submitting proof of his opt-out, the Court would assume he had chosen to remain in the

settlement class. See Dkt. 38. Plaintiff thus cannot reasonably argue that he was not on notice of

the settlement or the process for opting out. See Wal-Mart Stores, Inc. v. Visa US.A., Inc., 396

F.3d 96, 114 (2d Cir. 2005) (rejecting argument that class members be given a second opportunity

to opt out after the terms of a settlement are announced) (citing Class Plaintiffs v. City of Seattle,

955 F .2d 1268 (9th Cir. 1992)). As Plaintiff never opted out of the nationwide settlement, he is

bound by the terms of the settlement agreement, including its release. See Dkt. 40-1         ,r,r 9,   12.

Accordingly, this action is dismissed with prejudice.

SO ORDERED.

Dated:     February 5, 2020
           New York, New York

                                                   Ro 1e Abrams
                                                   United States District Judge




                                                      2
